Filed Pursuant to Rule 433 Registration No. 333-146960 January 15, 2008 National Rural Utilities Cooperative Finance Corporation Pricing Term Sheet Issuer: National Rural Utilities Cooperative Finance Corporation Ratings: A1 by Moody’s Investors Service / A+ by Standard & Poor’s Ratings Services / A+ by Fitch Ratings Principal Amount: $700,000,000 Security Type: Collateral Trust Bonds Legal Format: SEC Registered Pricing Date: January 15, 2008 Settlement Date: T+5; January 23, 2008 Maturity Date: February 1, 2018 Coupon: 5.450% Price to Public: 99.777% of face amount Benchmark Treasury: 4.250% due November 2017 Benchmark Treasury Price and Yield: 104-21+ / 3.679% Spread to Benchmark Treasury: 180 basis points Yield to maturity: 5.479% Interest Payment Dates: Semi-annually on February 1 and August 1, commencing August 1, 2008 Make-Whole Call: At any time at the greater of a price of 100% or at a discount rate of Treasury plus 25 basis points Denominations: $2,000 x $1,000 CUSIP: 637432KT1 Joint Book-Running Managers: Deutsche Bank Securities Inc. Lehman Brothers Inc. Greenwich Capital Markets, Inc. Senior Co-Managers: HSBC Securities (USA) Inc. Lazard Capital Markets LLC Mizuho Securities USA Inc. Junior Co-Managers: Comerica Securities, Inc. KeyBanc Capital Markets Inc. Piper Jaffray & Co. Rabo Securities USA, Inc. SunTrust Robinson Humphrey, Inc. Note:A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering.Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov.Alternatively, you may obtain a copy of the prospectus from Deutsche Bank Securities Inc. by calling toll-free at 1-800-503-4611, Lehman Brothers Inc. by calling toll-free at 1-888-603-5847, and Greenwich Capital Markets, Inc. by calling toll-free at 1-866-884-2071.
